Exhibit 10.4
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT AND FOREIGN SECURITY AGREEMENT,
LIMITED WAIVER AND RELEASE
     This Fourth Amendment to Amended and Restated Credit Agreement and Foreign
Security Agreement, Limited Waiver and Release (the “Fourth Amendment” or “this
Amendment”) is made and entered into effective as of the 30th day of December,
2008 (the “Fourth Amendment Effective Date”), by and among ION GEOPHYSICAL
CORPORATION, a Delaware corporation (the “Domestic Borrower”), ION INTERNATIONAL
S.À R.L., a Luxembourg private limited company (société à responsabilité
limitée), having its registered office at 560A rue de Neudorf, L-2220
Luxembourg, with a share capital of EUR12,500, and registered with the
Luxembourg Register of Commerce and Companies under the number B-135.679 (the
“Foreign Borrower” and together with the Domestic Borrower, the “Borrowers”),
the Guarantors party hereto (the “Guarantors”), the Lenders party hereto, and
HSBC BANK USA, N.A., as administrative agent (the “Administrative Agent”).
RECITALS
     WHEREAS, the above-named parties have entered into that certain Amended and
Restated Credit Agreement dated as of July 3, 2008, as amended by that certain
First Amendment to Amended and Restated Credit Agreement and Domestic Security
Agreement dated as of September 17, 2008, that certain Second Amendment to
Amended and Restated Credit Agreement dated as of October 17, 2008, and that
certain Third Amendment to Amended and Restated Credit Agreement dated as of
December 29, 2008 (and as may be further amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), by and among the
Borrowers, the Guarantors, the Lenders and the Administrative Agent; and
     WHEREAS, the Borrowers have requested that the Lenders and the
Administrative Agent amend certain provisions to the Credit Agreement, and said
parties are willing to do so subject to the terms and conditions set forth
herein, provided that the Domestic Borrower and Domestic Guarantors ratify and
confirm all of their respective obligations under the Credit Agreement and each
other Loan Document to which each is a party and that the Foreign Borrower and
Foreign Guarantors ratify and confirm all of their respective obligations under
the Credit Agreement and each other Loan Document to which each is a party.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Amendment, Borrowers, Guarantors, the Lenders party hereto and
the Administrative Agent agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to them in the Credit Agreement.
     2. Amendments. (a) The Credit Agreement is hereby amended as follows:
     (i) Amendments to Section 1.01. Section 1.01 is hereby amended by deleting
the following definitions and restating them in their entirety to read as
follows:

 



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page 1 (or on any successor or
substitute page) at approximately 11:00 a.m London time on such day. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.”
     “Applicable Margin” means, on any day, for any Revolving Loan, the
applicable per annum percentage set forth at the appropriate intersection in the
Revolving Loans table shown below, and, for the Term Loans, the applicable per
annum percentage set forth at the appropriate intersection in the Term Loans
table shown below, each of which is based on the Leverage Ratio for the most
recently ended trailing four-quarter period with respect to which the Domestic
Borrower is required to have delivered the financial statements and Compliance
Certificate pursuant to Section 5.01 hereof (as such Leverage Ratio is reflected
in the Compliance Certificate delivered under Section 5.01(c) by the Domestic
Borrower in connection with such financial statements):
Revolving Loans

              Level   Leverage Ratio   LIBO Rate Margin   ABR Margin I   <0.75x
  3.875%   2.875% II   ³0.75x<1.25x   4.250%   3.250% III   ³1.25x<1.75x  
4.625%   3.625% IV   ³1.75x   5.000%   4.000%

Term Loans

              Level   Leverage Ratio   LIBO Rate Margin   ABR Margin I   <0.75x
  3.875%   2.875% II   ³0.75x<1.25x   4.250%   3.250% III   ³1.25x<1.75x  
4.625%   3.625% IV   ³1.75x   5.000%   4.000%

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financial statements and Compliance Certificate are required to be delivered for
the four-quarter period ending June 30, 2008. Notwithstanding the foregoing, for
the two (2) quarterly periods following the date of the First Amendment
Effective Date, the Applicable Margin shall

2



--------------------------------------------------------------------------------



 



be determined at Level IV. In the event that any financial statement delivered
pursuant to Section 5.01 is shown to be inaccurate when delivered (regardless of
whether this Agreement or the Revolving Loan Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Domestic Borrower shall immediately (i) deliver to the
Administrative Agent corrected financial statements for such Applicable Period,
(ii) determine the Applicable Margin for such Applicable Period based upon the
corrected financial statements, and (iii) immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.16(a). This
provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to Section 2.11(d) and their other respective rights under
this Agreement. If the Domestic Borrower fails to deliver the financial
statements and corresponding Compliance Certificate to the Administrative Agent
at the time required pursuant to Section 5.01, then effective as of the date
such financial statements and corresponding Compliance Certificate were required
to the delivered pursuant to Section 5.01, the Applicable Margin shall be
determined at Level IV and shall remain at such level until the date such
financial statements and corresponding Compliance Certificate are so delivered
by the Domestic Borrower. The Applicable Margin for the Term Loans shall be
increased by 0.25% at all levels, and the Applicable Margin for the Revolving
Loans shall be increased by 0.50% at all levels, in each case, commencing on the
First Amendment Effective Date and ending on the date the Domestic Borrower
repays the Revolving Loans borrowed for the purpose of financing the ARAM
Acquisition.
     “ARAM Sellers’ Note” means that certain unsecured promissory note, in an
aggregate principal amount not in excess of $35,000,000, issued by 3226509 Nova
Scotia Company, a Nova Scotia unlimited liability company and successor by
assignment to the Domestic Borrower under the ARAM Purchase Agreement, made to
the favor of the sellers of ARAM and certain of its Affiliates pursuant to the
terms of the ARAM Purchase Agreement, which as amended, shall not mature earlier
than September 17, 2013.”
     “Commitment Fee Rate” means, on any day, the applicable per annum
percentage set forth at the appropriate intersection in the table shown below,
based on the Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Domestic Borrower is required to have delivered
the financial statements pursuant to Section 5.01 hereof (as such Leverage Ratio
is reflected in the Compliance Certificate delivered under Section 5.01(c) by
the Domestic Borrower in connection with such financial statements):

          Level   Leverage Ratio   Commitment Fee Rate I   <0.75x   0.500% II  
³0.75x<1.25x   0.500% III   ³1.25x<1.75x   0.625% IV   ³1.75x   0.750%

3



--------------------------------------------------------------------------------



 



Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2008. Notwithstanding the foregoing,
for the period from the Effective Date through the date the financial statements
and Compliance Certificate are required to be delivered pursuant to Section 5.01
for the fiscal quarter ended June 30, 2008, the Commitment Fee Rate shall be
determined at Level I. In the event any financial statement delivered pursuant
to Section 5.01 is shown to be inaccurate when delivered (regardless of whether
this Agreement or the Revolving Loan Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
a higher Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Commitment Fee Rate applied for such Applicable Commitment Fee
Period, and only in such case, then the Domestic Borrower shall immediately
(i) deliver to the Administrative Agent corrected financial statements for such
Applicable Commitment Fee Period, (ii) determine the Commitment Fee Rate for
such Applicable Commitment Fee Period based on the corrected financial
statements, and (iii) immediately pay to the Administrative Agent the additional
accrued commitment fees owing as a result of such increased Commitment Fee Rate
for such Applicable Commitment Fee Period, which payment shall be promptly
applied in accordance with Section 2.16(a). This provision is in addition to the
rights of the Administrative Agents and Lenders with respect to Section 2.11(d)
and their other respective rights under this Agreement. If the Domestic Borrower
fails to deliver the financial statements and corresponding Compliance
Certificate to the Administrative Agent at the time required pursuant to
Section 5.01, then effective as of the date such financial statements and
corresponding Compliance Certificate were required to the delivered pursuant to
Section 5.01, the Commitment Fee Rate shall be determined at Level IV and shall
remain at such level until the date such financial statements and corresponding
Compliance Certificate are so delivered by the Domestic Borrower.”
     “Interim Junior Financing” means one or more interim or bridge loans or
financings, including, without limitation, the Short Term Interim Junior
Financing, in a principal amount not exceeding $135,000,000 in the aggregate at
any time outstanding, issued from time to time by any party to the Domestic
Borrower as an intermediate financing vehicle to be refinanced or repaid from
the proceeds of, or converted into, the Long Term Junior Financing on terms
reasonably satisfactory to the Administrative Agent.
     “Long Term Junior Financing” means (i) the unsecured notes, loans or
debentures in the original principal amount of up to $135,000,000, or (ii) any
extension of the Interim Junior Financing beyond January 31, 2010, which, in
each case, shall have a stated maturity date not earlier than September 17, 2013
and shall be on terms reasonably satisfactory to the Administrative Agent.

4



--------------------------------------------------------------------------------



 



     “Revolving Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 or
(b) increased from time to time pursuant to Section 2.18 or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.18 or 10.04. The initial amount of each Lender’s Revolving
Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving Loan
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Loan Commitments is $100,000,000 or an Equivalent Amount computed in
an Alternative Currency.”
     “Short Term Interim Junior Financing” means one or more unsecured loans,
with a maturity date of no later than December 31, 2008, and in an original
principal amount not exceeding $41,000,000, made by any party to the Domestic
Borrower as an intermediate financing vehicle to be repaid from the proceeds of
any other Interim Junior Financing or the Long Term Junior Financing, on terms
reasonably satisfactory to the Administrative Agent; provided the maturity date
may be extended to a date that is not earlier than January 31, 2010, with such
extension on terms reasonably satisfactory to the Administrative Agent, or if
the maturity date thereof is not so extended, such loans are refinanced with the
proceeds of unsecured loans of like principal amount having a maturity date that
is not earlier than January 31, 2010, and funded by the lender of the existing
loans that are to be so refinanced and/or one or more of its affiliates on terms
reasonably satisfactory to the Administrative Agent.”
     (b) Section 1.01 is hereby further amended by adding the following
definition thereto in the proper alphabetical order.
     “Fourth Amendment Effective Date” means December 30, 2008.
     “Sale/Leaseback Agreement” means a five-year amortizing equipment lease
financing facility in the original principal amount not exceeding $41,000,000,
entered into by Domestic Borrower or one or more of its Subsidiaries, pursuant
to which Domestic Borrower or such Subsidiaries shall sell and lease back
equipment or inventory, primarily located in Canada, on terms reasonably
satisfactory to the Administrative Agent.”
     (c) Section 1.01 is hereby further amended by amending and restating
paragraph (w) of the definition of Permitted Liens to read as follows:
     “ (w) Liens to secure Capital Lease Obligations permitted under Sections
6.01(g) and 6.01(s); provided that such Liens attach only to the Property that
is the subject of such Capital Lease Obligation;”
     (d) Amendment to Section 2.01. Section 2.01 is hereby amended by restating
paragraphs (b) and (c) in their entirety each to read as follows:

5



--------------------------------------------------------------------------------



 



     “(b) Subject to Section 2.18, Revolving Loans may, at the option of the
Domestic Borrower, be requested in an aggregate amount of not more than
$75,000,000 or an Equivalent Amount in an Alternative Currency calculated as of
the date such Loans are requested (each a “Domestic Revolving Loan”).”
     “(c) Subject to Section 2.18, Revolving Loans may, at the option of the
Foreign Borrower, be requested in an aggregate amount of not more than
$60,000,000 or an Equivalent Amount in an Alternative Currency calculated as of
the date such Loans are requested (each a “Foreign Revolving Loan”).”
     (e) Amendment to Section 5.08. Section 5.08 is hereby amended by restating
Section 5.08 in its entirety to read as follows:
     “SECTION 5.08. Use of Proceeds and Letters of Credit. Each Borrower
covenants and agrees that the proceeds of the Loans will be used only to
(i) finance acquisitions, investments and share repurchases, including the ARAM
Acquisition; (ii) pay the fees, expenses and other transaction costs of the
transactions contemplated hereby (including in connection with the ARAM
Acquisition); and (iii) in regard to the Revolving Loans only, fund working
capital needs and general corporate purposes of each Borrower and its respective
Subsidiaries. Each Borrower covenants and agrees that no part of the proceeds of
any Loan will be used, whether directly or indirectly, (a) to repay any
principal amount outstanding under the Junior Financing or the ARAM Seller’s
Note as the same comes due or (b) for any purpose that entails a violation of
any of the Regulations of the Board, including Regulations T, U and X. Letters
of Credit will be issued only to support the working capital needs and general
corporate obligations of such Borrower and its Subsidiaries relating to their
respective lines of business as currently conducted.”
     (f) Amendment to Section 5.17. Section 5.17 is hereby amended by restating
Section 5.17 in its entirety to read as follows:
     “SECTION 5.17. Funding of ARAM Acquisition. No later than the earliest of
(i) the funding date of the Junior Financing (other than the Short Term Interim
Junior Financing), (ii) the stated termination or expiration date of the
commitment for any such Junior Financing (other than the Short Term Interim
Junior Financing) if the same has not been funded, and (iii) December 31, 2008,
the Domestic Borrower will have cash on hand, which may include the proceeds of
the Junior Financing (other than the Short Term Interim Junior Financing),
sufficient to, and will repay Revolving Loans the proceeds of which were used to
finance the ARAM Acquisition.”
     (g) Amendment to Section 6.01. Section 6.01 is hereby amended by
relettering paragraph (s) as paragraph (t) (and all references in the Credit
Agreement to such paragraph shall be relettered accordingly) inserting a new
paragraph (s) and by restating the last paragraph of Section 6.01, each to read
as follows:

6



--------------------------------------------------------------------------------



 



     “(s) Indebtedness under the Sale/Leaseback Agreement.”
     “Notwithstanding the foregoing, the Domestic Borrower and the Foreign
Borrower each agrees that, to the extent that any of the documents or agreements
governing the Junior Financing then in effect imposes upon the Borrowers any
covenant with respect to the incurrence or maintenance of Indebtedness that is
more restrictive on either Borrower or its respective Subsidiaries than this
Section 6.01 as then in effect, then such more restrictive covenant under such
document or agreement governing the Junior Financing then in effect shall be
deemed to be incorporated herein by reference for the benefit of the Lenders,
and shall continue in effect for purposes of this Agreement until such Junior
Financing has been repaid, refinanced, extended or converted, regardless of any
amendment or waiver of, or any consent to any deviation from, or any
modification of, such more restrictive covenant under the documents or
agreements governing such Junior Financing.”
     (h) Amendment to Section 6.04. Section 6.04 is hereby amended by
relettering paragraph (g) as paragraph (h) (and all references in the Credit
Agreement to such paragraph shall be relettered accordingly) and by adding a new
paragraph (g), to read as follows:
     “(g) any sale, transfer, lease or other disposition of assets pursuant to,
and in accordance with, the terms of the Sale/Leaseback Agreement; and”
(i) Amendment to Section 6.07. Section 6.07 is hereby amended by restating
paragraphs (e) and (h) in their entirety and by adding a new paragraph (j) and
by restating the last paragraph of Section 6.01, each to read as follows:
     “(e) [Intentionally omitted];”
     “(h) subject to the provisions of Section 5.08, 32666509 Nova Scotia
Company may, as long as no Event of Default has occurred and is continuing or
would exist after giving effect thereto, pay (i) interest payments pursuant to
the terms and conditions of the ARAM Sellers’ Note and (ii) principal payments
with the proceeds of (x) Subordinated Indebtedness, (y) unsecured Indebtedness
or (z) issuance of any Equity Interests, all to the reasonable satisfaction of
the Administrative Agent;”
     “(j) subject to the provisions of Section 5.08, after January 31, 2009, so
long as no Event of Default has occurred and is continuing or would exist after
giving effect thereto, Borrower may pay all or any portion of the principal
outstanding under the Short Term Interim Junior Financing or the Interim Junior
Financing with the proceeds of (i) transactions contemplated under the
Sale/Leaseback Agreement at any time and from time to time after the
consummation of the Sale/Leaseback Agreement, (ii) Subordinated Indebtedness,
(iii) unsecured Indebtedness, or (iv) issuance of any Equity Interests, all to
the reasonable satisfaction of the Administrative Agent.”

7



--------------------------------------------------------------------------------



 



     “Anything herein to the contrary notwithstanding, in no event shall the
dividends, repurchases or acquisitions permitted in clauses (a) or (f) of this
Section 6.07 in the aggregate exceed an amount equal to thirty percent (30%) of
Consolidated Net Income of Domestic Borrower for Domestic Borrower’s most
recently completed fiscal year, provided for so long as any Junior Financing
remains outstanding and the following restriction is contained in the documents
evidencing or governing same, then, in no event shall the dividends, repurchases
or acquisitions permitted in clauses (a) or (f) of this Section 6.07 in the
aggregate exceed an amount equal to the excess of (x) thirty percent (30%) of
Consolidated Net Income of Domestic Borrower for Domestic Borrower’s most
recently completed fiscal year over (y) $15,000,000.”
(j) Amendment to Section 6.12. Section 6.12 is hereby amended by restating
Section 6.12 in its entirety to read as follows:
     “SECTION 6.12. Sales and Leasebacks. Except for those transactions
described on Schedule 6.12 and any transaction permitted under Sections 6.04(b)
and 6.04(g), the Borrowers shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, that (i) any Borrower or any of its respective Subsidiaries has sold
or transferred or is to sell or transfer to any other Person (other than any
Borrower or any or its respective Subsidiaries) or (ii) any Borrower or any of
its respective Subsidiaries intends to use for substantially the same purpose as
any other property that has been or is to be sold or transferred by such
Borrower or such Subsidiaries to any Person (other than any other Borrower or
any other Subsidiaries of such Borrower) in connection with such lease.”
(k) Amendment to Section 6.14. Section 6.14 is hereby amended by restating
Section 6.14 in its entirety to read as follows:
     “SECTION 6.14. Minimum Fixed Charge Coverage Ratio. The Domestic Borrower
and its Subsidiaries shall not permit the Fixed Charge Coverage Ratio to be less
than 1.25 to 1.0 for each fiscal quarter ending on or before December 31, 2008,
and 1.50 to 1.0 for the fiscal quarter ending March 31, 2009 and thereafter.”
(l) Amendment to Section 6.15. Section 6.15 is hereby amended by restating
Section 6.15 in its entirety to read as follows:
     “SECTION 6.15. Maximum Leverage Ratio. The Domestic Borrower and its
Subsidiaries shall not permit the Leverage Ratio to exceed 2.50 to 1.0 for each
fiscal quarter ending on or before December 31, 2008, and 2.25 to 1.0 for the
fiscal quarter ending March 31, 2009 and thereafter.”

8



--------------------------------------------------------------------------------



 



(m) Amendment to Section 7.01. Section 7.01 is hereby amended by restating
paragraph (h) in its entirety to read as follows:
     “(h) any default under the Senior Convertible Notes, the ARAM Seller’s Note
or the Junior Financing, subject to any applicable grace periods;”
(n) Amendment to Schedule 2.01. Schedule 2.01 is hereby restated and replaced by
the Schedule 2.01 attached hereto as Exhibit A.
     3. Amendment to Foreign Security Agreement. The Foreign Security Agreement
is hereby amended as follows:
     (a) Amendment to Annex 13. Annex 13 is hereby restated and replaced by the
Annex 13 attached hereto as Exhibit B.
     4. Limited Waiver. Lenders hereby waive any Default or Event of Default
caused by Borrower’s failure to comply with Section 7.01(f) of the Credit
Agreement from the Fourth Amendment Effective Date until January 31, 2009, to
the extent said Default or Event of Default is caused solely by the fact that
existing Short Term Interim Financing remains outstanding. The provisions of
this Section 3 shall not in any way be construed to waive, nor shall this
Amendment in any way serve as a waiver of, any other Default or Event of Default
now or hereafter existing under the Credit Agreement or other Loan Documents,
except as expressly set forth herein.
     5. Release. The Administrative Agent hereby agrees to execute a release
over the initial assets that become subject to the Sale/Leaseback Agreement and
upon the written request of (and at the sole cost and expense of) the Domestic
Borrower, execute such further releases over assets that become subject to the
Sale/Leaseback Agreement from time to time, all in accordance with the terms of
the Loan Documents.
     6. Conditions to Effectiveness. This Amendment shall be effective on the
Fourth Amendment Effective Date upon satisfaction of each of the following
conditions:
     (i) The Administrative Agent (or its counsel) shall have received from each
party hereto either (a) a counterpart of this Amendment signed on behalf of such
party or (b) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of this Amendment.
     (ii) The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent of Domestic Borrower or one or more of
its Subsidiaries continuing good faith efforts to enter into a $41,000,000 five
year amortizing equipment lease financing facility, which subject only to
standard and customary closing conditions, shall be expected to close on or
before January 31, 2009, with such financing on terms reasonably satisfactory to
the Administrative Agent.

9



--------------------------------------------------------------------------------



 



     (iii) The Administrative Agent shall have received either (i) final
definitive documents in connection with the extension or refinancing of the
existing Short Tem Interim Junior Financing (as provided in the proviso to the
definition thereof) or (ii) a letter executed by Jefferies Finance LLC, or one
or more of its affiliates, and the Domestic Borrower evidencing the parties
continuing good faith efforts to consummate on or prior to January 31, 2009, an
extension or refinancing of the existing Short Term Interim Financing (as
provided in the proviso to the definition thereof) on terms reasonably
satisfactory to the Administrative Agent.
     (iv) The Administrative Agent shall have received evidence, satisfactory to
the Administrative Agent, that the stated maturity date of the ARAM Seller’s
Note has been extended to September 17, 2013, or later, on terms satisfactory to
the Administrative Agent.
     (v) The Administrative Agent shall have received evidence, satisfactory to
the Administrative Agent, that the unsecured promissory note in the aggregate
principal amount of $10,000,000 issued by 3226509 Nova Scotia Company, a Nova
Scotia unlimited liability company and successor by assignment to the Domestic
Borrower, under the ARAM Purchase Agreement, in favor of the sellers of ARAM and
certain of its Affiliates pursuant to the terms of the ARAM Purchase Agreement
has been paid and cancelled.
     (vi) The Administrative Agent shall have received, for the account of each
Lender that executes this Amendment on or before December 29, 2008, an upfront
fee, in an amount equal to 0.75% of the total commitment level of each such
Lender, which fees will be payable on the Fourth Amendment Effective Date, and
other amounts due and payable on or prior to the Fourth Amendment Effective
Date, including reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder to the
extent that invoices have been provided to the Borrowers in advance of such
Fourth Amendment Effective Date.
     (vii) The Administrative Agent shall have received all documents and other
items that it may reasonably request relating to any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent.
     (viii) No Default or Event of Default exists.
     7. Representations and Warranties. Each Borrower and each Guarantor hereby
confirms that the representations and warranties contained in the Credit
Agreement and the other Loan Documents made by it are true and correct as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
as of such earlier date. Each Borrower and each Guarantor also hereby confirm
that this Amendment has been duly authorized by all necessary corporate action
and constitutes the binding obligation of each of the Borrowers and the
Guarantors, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting

10



--------------------------------------------------------------------------------



 



creditors’ rights and remedies generally and to the effect of general principles
of equity (regardless of whether enforcement is considered in a proceeding at
Law or in equity).
     8. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrowers or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.
     9. Ratification. The Domestic Borrower and each Domestic Guarantor hereby
confirm and ratify the Credit Agreement and each of the other Loan Documents to
which it is a party, as amended hereby, and acknowledges and agrees that the
same shall continue in full force and effect, as amended hereby, and by any
prior amendments thereto. The Foreign Borrower and each Foreign Guarantor hereby
confirm and ratify the Credit Agreement and each of the other Loan Documents to
which it is a party, as amended hereby, and acknowledges and agrees that the
same shall continue in full force and effect, as amended hereby, and by any
prior amendments thereto.
     10. Counterparts. This Amendment may be executed by all parties hereto in
any number of separate counterparts each of which may be delivered in original,
electronic or facsimile form and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.
     11. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.
     12. Headings Descriptive. The headings of the several sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.
     13. Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to such state’s
conflict of laws rules.
     14. Release by Borrowers and Guarantors. Each Borrower and each Guarantor
does hereby release and forever discharge the Agent and each of the Lenders and
each affiliate thereof and each of their respective employees, officers,
directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever known to any Obligor, whether based on law or
equity, which any of said parties has held or may now own or hold, for or
because of any matter or thing done, omitted or suffered to be done on or before
the actual date upon which this Amendment is signed by any of such parties
(i) arising directly or indirectly out of the Credit Agreement, Loan Documents,
or any other

11



--------------------------------------------------------------------------------



 



documents, instruments or any other transactions relating thereto and/or
(ii) relating directly or indirectly to all transactions by and between the
Borrowers or Guarantors or their representatives and the Agent and each Lender
or any of their respective directors, officers, agents, employees, attorneys or
other representatives and, in either case, whether or not caused by the sole or
partial negligence of any indemnified party. Such release, waiver, acquittal and
discharge shall and does include any claims of any kind or nature which may, or
could be, asserted by any of the Borrowers or Guarantors.
     15. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signature Pages Follow]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  DOMESTIC BORROWER:    
 
                ION GEOPHYSICAL CORPORATION,         a Delaware corporation    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Senior Vice President, General Counsel and Corporate Secretary    
 
           
 
                FOREIGN BORROWER:    
 
                ION INTERNATIONAL S.À R.L.,         a Luxembourg private limited
liability company  
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Category A Manager    
 
           

[Signature page to Fourth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  GUARANTORS OF DOMESTIC AND         FOREIGN LOANS:    
 
                GX TECHNOLOGY CORPORATION,         a Texas corporation    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           
 
                ION EXPLORATION PRODUCTS (U.S.A.), Inc.,         a Delaware
corporation    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           
 
                I/O MARINE SYSTEMS, INC., a Louisiana corporation    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           

[Signature page to Fourth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  GUARANTORS OF FOREIGN LOANS:
 
                CONCEPT SYSTEMS LIMITED, a private limited company    
incorporated under the law of Scotland
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Director    
 
           
 
                I/O CAYMAN ISLANDS, LTD, an Exempted     Company incorporated in
the Cayman Islands
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Director    
 
           
 
                ION INTERNATIONAL HOLDINGS L.P.,     a Bermuda limited
partnership
 
                By:   ION Exploration Products (USA) Inc.,         a Delaware
corporation,         its General Partner

             
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           

                  SENSOR NEDERLAND B.V., a private company         incorporated
under the laws of The Netherlands    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Director    

[Signature page to Fourth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  3226509 NOVA SCOTIA COMPANY,         a Nova Scotia unlimited
company    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           
 
                ARAM SYSTEMS LTD.,         an Alberta corporation    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Director    
 
           
 
                CANADIAN SEISMIC RENTALS INC.,         an Alberta corporation  
 
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           

[Signature page to Fourth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT AND LENDER:    
 
                HSBC BANK USA, N.A.    
 
           
 
  By:   /s/ Steven F. Larsen    

 
 
  Name:   Steven F. Larsen    
 
  Title:   First Vice President    
 
           

             
 
  LENDER:    
 
                HSBC BANK CANADA    
 
 
  By:   /s/ Kevin Bale    

 
 
  Name:   Kevin Bale    
 
  Title:   Assistant Vice President Energy Financing    
 
           
 
           
 
  By:   /s/ Perry Englot    

 
 
  Name:   Perry Englot    
 
  Title:   Vice President and Manager    
 
           

             
 
  LENDER:    
 
                ABN AMRO BANK N.A.    
 
           
 
  By:   /s/ Scott Donaldson    

 
 
  Name:   Scott Donaldson    
 
  Title:   Director    
 
           
 
           
 
  By:   /s/ Todd Vaubel    

 
 
  Name:   Todd Vaubel    
 
  Title:   Vice President    
 
           

             
 
  LENDER:    
 
                CITIBANK, N.A.    
 
           
 
  By:   /s/ Faith E. Allen    

 
 
  Name:   Faith E. Allen    
 
  Title:   Sr. Vice President and Area Manager    
 
           

             
 
  LENDER:    
 
                WHITNEY NATIONAL BANK    
 
           
 
  By:   /s/ Doug Webster    

 
 
  Name:   Doug Webster    
 
  Title:   Banking Officer    
 
           

             
 
  LENDER:    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ W.J. Bowne    

 
 
  Name:   W.J. Bowne    
 
  Title:   Managing Director    
 
           

[Signature page to Fourth Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



             
 
  LENDER:    
 
    ABU DHABI INTERNATIONAL BANK INC.    
 
 
  By:   /s/ Nagy Kolta    

 
 
  Name:   Nagy Kolta    
 
  Title:   Executive Vice President    
 
           
 
  By:   /s/ Pamela Sigda    

 
 
  Name:   Pamela Sigda    
 
  Title:   Senior Vice President    
 
           

[Signature page to Fourth Amendment to Credit Agreement]

 